         Case 1:20-cv-01670-AWI-JLT Document 9 Filed 12/08/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   STEAM LOGISTICS, LLC,                                 Case No.: 1:20-CV-01670 AWI JLT
12                    Plaintiff,                           ORDER DIRECTING THE CLERK OF THE
13             v.                                          COURT TO CLOSE THE CASE
                                                           (Doc. 8)
14   TACTICAL TRANSPORT, LLC,

15                    Defendants.

16
17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
18   Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to close this
19   action.
20
21   IT IS SO ORDERED.
22
        Dated:       December 7, 2020                          /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                       1
